DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Response to Arguments
 	Applicant’s corrections filed 08/31/2022 with respect to claim objections for claim(s) 1 and 16 made on 06/02/2022 has been considered and the objection to the claims is withdrawn.
 	Applicant’s corrections filed 08/31/2022 with respect to claim interpretation under 112(f) for claim(s) 1 and 18 made on 06/02/2022 has been considered and the claim interpretation under 112(f) to claim 1 is withdrawn. However, the claim interpretation under 112(f) for claim 18 is not withdrawn because amended limitation “system control is configured to control” still invokes the claim interpretation.  
	Applicant is silent with respect to the claim rejection under 112(b) for claim(s) 18-19 made on 06/02/2022. Therefore, the claim rejection to the claims is maintained.
	Applicant's arguments filed 08/31/2022 with respect to claim(s) 1 and 16 have been considered but are moot in view of the new ground(s) of rejection: Richmond et al. (US 6,308,286 B1) in view of Kusu et al. (US 2014/0225666 A1) and Das et al. (US 6,911,938 B1). 
	Applicant's arguments filed 08/31/2022 with respect to claim(s) 18 have been considered but are moot in view of a ground(s) of rejection: Richmond et al. (US 6,308,286 B1) in view of Okin et al. (US 2003/0177425 A1) and Patel et al. (US 2020/0073843 A1). 

Claim Objections
 	Claim(s) 1, 16, and 18 is/are objected to because of the following informalities:  	Claims 1 and 16 recite “the adjacent device” but it should be “[[the]] an adjacent device”.
Claim 18 recites “wherein, in case of a failure of a respective operational device, the system control is configured to control at least one of the devices to operate the switch associated with the respective device having the failure” but it should be “wherein, in case of a failure of a respective operational device, the system control is configured to control at least one of the devices to operate the switch associated with the respective operational device having the failure” to avoid antecedent basis issue.
Appropriate correction is required.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system control is configured to control in claim(s) 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	On pg. 9 ll. 14-15 of the specification, it is disclosed that “the system control can include one or more control circuits configured to carry out the functionality herein described”. With respect to Fig. 1, the algorithms of the system control is disclosed on pg. 9 ll. 31-32, pg. 10 ll. 14-16 and 24-27, pg. 11 ll. 17-31, and pg. 12 ll. 4-8. Therefore, “system control” is disclosed to be a hardware for performing specific algorithms. 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim(s) 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 18 recite the limitation "the device" in “wherein at least two of the devices have a system control functionality such that the devices are capable of standing in when a failure of the device occurs that initially provides the system control”.  First, it is not clear if “the device” can be one of the “at least two of the devices”. If so, then “the device” of the “at least two of the devices” cannot stand in when “the device” itself has a failure. Furthermore, it is not clear if “the devices” are referring to the “at least two of the devices” or “N+1 devices” or “N operational devices”. For compact prosecution, the Examiner interprets “the device” to not be part of the “at least two of the devices” and “the devices” to be the “at least two of the devices”.	Claim 19 is rejected based on its dependency to claim 18.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 	Claim 14 recites “wherein each switch has four ports” and depends on claim 1 which recites “wherein each switch has four ports that are associated with two different switching positions of the respective switch”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 6-9, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Kusu et al. (US 2014/0225666 A1) and Das et al. (US 6,911,938 B1).

Regarding claim 1, Richmond discloses A redundant system (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. col. 7 ll. 38-45: summary failure signal and switch control signal) having N+1 devices that comprise N operational devices and one reserve device (Fig. 3, col. 6 ll. 55-59: system 210 comprises 3+1 devices (=N+1 devices) where 3 devices are operating components 220a-c (=N operational devices) and 1 device is a spare component 220d (=one reserve device)), 
wherein the N operational devices and the reserve device are interconnected with each other (Fig. 3, col. 6 ll. 59-64: the 3 operating components 220a-c and the spare component 220d are interconnected), 
the redundant system comprising (Fig. 3, col. 6 ll. 55-59: system 210):
a system control integrated within one of the devices of the redundant system (Fig. 3, col. 7 ll. 5-14 and ll. 20-31: system 210 comprises a microprocessor 221d (=system control) integrated in spare component 220d); and 
input switches that are located between the operational devices and respective inputs as well as output switches that are located between the operational devices and respective outputs such that two switches are associated with each operational device (Fig. 3: relay switches 230a-c (=input switches) are located between operating components 220a-c and inputs (see left lines going into relay switches). Relay switches 235a-c (=output switches) are located between operating components 220a-c and outputs (see right lines going out of relay switches). Each operating components 220a-c is associated with two relay switches), wherein the respective input switch is associated with an input side and the respective output switch is associated with an output side of the respective operational device (Fig. 3: relay switches 230a is associated with an input side (see left line going into relay switch 230a) and relay switch 235a is associated with an output side (see right line going out of relay switch 235a) of operating component 220a), 
wherein, in case of a failure of a respective operational device, the system control is capable of controlling at least one of the devices to operate the input switch and the output switch which are associated with the respective operational device having the failure (Fig. 3, col. 7 ll. 14-19 and ll. 34-50: microprocessor 221d (=system control) detects that one of the operating components 220a-c has failed by detecting a summary failure signal. The microprocessor 221d transmits a switch control signal to relay driver 229d causing the relay switches corresponding to the failed operating component (=the input switch and the output switch which are associated with the respective operational device having the failure) to connect to spare component 220d (=at least one of the devices) and enters the spare component 220d into operating mode),
wherein the at least one of the devices, which operates the input switch and the output switch which are associated with the respective operational device having the failure, is the adjacent device of the respective operational device having the failure (Fig. 3, col. 7 ll. 15-19 and ll. 38-50: any of operating components 220a-c can have a failure, i.e., operating component 220c, and the spare component 220d which is adjacent to operating component 220c replaces the failed operating component 220c by entering operating mode and operating on relay switches 230c and 235c associated with the failed operating component 220c).
Richmond does not disclose wherein each switch has four ports that are associated with two different switching positions of the respective switch; and wherein a control chain is established between all of the devices such that the devices are only capable of controlling the input switch and the output switch associated with their respective adjacent device, and wherein the respective input switch associated with the input side and the respective output switch associated with the output side are operated simultaneously.
However, Kusu discloses wherein each switch has four ports that are associated with two different switching positions of the respective switch (Fig. 3, [0030]: a C-switch includes four ports 1-4 and has two modes for combining ports. Fig. 6, [0042]: input C-switches 3a-g and output C-switches 5a-g.are in different modes); and
wherein a control chain is established between all of the devices such that the devices are only capable of controlling the input switch and the output switch associated with their respective adjacent device (Fig. 6 shows a state with no failure at an amplifier. Figs. 7-10 show different variants of a failure at an amplifier. Each input C-switch and output C-switch of a failed amplifier is controlled by an adjacent amplifier)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the relay switches 230a-c and 235a-c, as taught by Richmond, to have four ports with two modes for combining ports and where each input switch and output switch of a failed amplifier is controlled by an adjacent amplifier, as taught by Kusu.
Doing so provides two waveguides for connecting ports to each other and the switches achieve 4/5 redundancy (Kusu: [0029-[0030]) and further provides a method to overcome a problem of an amplifier having a failure without changing the path length so that signal outputs have the same amplitude and phase (Kusu: [0054]).
Richmond discloses wherein the respective input switch associated with the input side and the respective output switch associated with the output side (Fig. 3, col. 6 ll. 59-64: relay switches 230a-c and 235a-c are used for inputs and outputs of operating components 220a-c), but Richmond in view of Kusu does not disclose the relay switches are operated simultaneously.
However, Das discloses switches are operated simultaneously (Fig. 2, col. 3, ll. 35-41 and ll. 62-65: input redundant switch and output redundant switch are switched simultaneously and between the switches are two amplifiers: one active and one on standby to avoid single point failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the relay switches used for inputs and outputs of operating components, as taught by Richmond, to be switched simultaneously, as taught by Das.
Doing so brings into service the input and the output of the standby amplifier and thus avoids single point failure (Das: col. 3 ll. 35-38 and ll. 62-65).

Regarding claim 16, Richmond discloses A method of operating a redundant system (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. col. 7 ll. 38-45: summary failure signal and switch control signal), the redundant system having N+1 devices that comprise N operational devices and one reserve device that are interconnected with each other (Fig. 3, col. 6 ll. 55-59: system 210 comprises 3+1 devices (=N+1 devices) where 3 devices are operating components 220a-c (=N operational devices) and 1 device is a spare component 220d (=one reserve device). col. 6 ll. 59-64: the 3 operating components 220a-c and the spare component 220d are interconnected), the method comprising: 
detecting an occurring failure in a respective operational device by a system control integrated within one of the devices of the redundant system (Fig. 3, col. 7 ll. 5-14 and ll. 20-31: the system comprises a microprocessor 221d (=system control) integrated in spare component 220d. col. 7 ll. 14-19 and ll. 34-42: microprocessor 221d (=system control) detects that one of the other components 220a-c has failed by detecting a summary failure signal), and 
causing at least one of the devices to operate an input switch associated with an input side of the respective operational device having the failure as well as to operate an output switch associated with an output side of the respective operational device having the failure (Fig. 3, col. 7 ll. 14-19 and ll. 34-50: microprocessor 221d (=system control) detects that one of the operating components 220a-c has failed by detecting a summary failure signal. The microprocessor 221d transmits a switch control signal to relay driver 229d causing the relay switches corresponding to the failed operating component (=an input switch associated with an input side of the respective operational device having the failure … an output switch associated with an output side of the respective operational device having the failure) to connect to spare component 220d (=at least one of the devices) and enters the spare component 220d into operating mode),
wherein the at least one of the devices, which operates the switches associated with the respective operational device having the failure, is the adjacent device of the respective operational device having the failure (Fig. 3, col. 7 ll. 15-19 and ll. 38-50: any of operating components 220a-c can have a failure, i.e., operating component 220c, and the spare component 220d which is adjacent to operating component 220c replaces the failed operating component 220c by entering operating mode and operating on relay switches 230c and 235c associated with the failed operating component 220c).
Richmond does not disclose wherein a control chain is established between all of the devices such that the devices are only capable of controlling the input switch and the output switch associated with their respective adjacent device, and wherein the respective input switch associated with the input side and the respective output switch associated with the output side are operated simultaneously.
However, Kusu discloses wherein a control chain is established between all of the devices such that the devices are only capable of controlling the input switch and the output switch associated with their respective adjacent device (Fig. 6 shows a state with no failure at an amplifier. Figs. 7-10 show different variants of a failure at an amplifier. Each input C-switch and output C-switch of a failed amplifier is controlled by an adjacent amplifier)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Richmond, in such a way where each input switch and output switch of a failed amplifier is controlled by an adjacent amplifier, as taught by Kusu.
Doing so provides a method to overcome a problem of an amplifier having a failure without changing the path length so that signal outputs have the same amplitude and phase (Kusu: [0054]).
Richmond and Kusu disclose wherein the respective input switch associated with the input side and the respective output switch associated with the output side (Richmond – Fig. 3, col. 6 ll. 59-64: relay switches 230a-c and 235a-c are used for inputs and outputs of operating components 220a-c. Kusu – Fig. 6, [0042]: input C-switches 3a-g are associated with input side and output C-switches 5a-g are associated with output side), but Richmond and Kusu do  not disclose the switches are operated simultaneously.
However, Das discloses switches are operated simultaneously (Fig. 2, col. 3, ll. 35-41 and ll. 62-65: input redundant switch and output redundant switch are switched simultaneously and between the switches are two amplifiers: one active and one on standby to avoid single point failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the relay switches used for inputs and outputs of operating components, as taught by Richmond, to be switched simultaneously, as taught by Das.
Doing so brings into service the input and the output of the standby amplifier and thus avoids single point failure (Das: col. 3 ll. 35-38 and ll. 62-65).

Regarding claim(s) 2 and 17, Richmond in view of Kusu and Das discloses all features of claim(s) 1 and 16 as outlined above. 
Richmond discloses wherein the reserve device is made operational by operating the switch associated with the respective operational device having the failure while removing the respective operational device having the failure from operation (col. 7 ll. ll. 15-19 and 42-50: spare component 220d (=reserve device) enters operating mode to operate relay switches corresponding to the failed component while the failed component is disconnected).

Regarding claim(s) 6, Richmond in view of Kusu and Das discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the system control is monitoring all devices (Fig. 3, col. 7 ll. 14-15 and ll. 34-40: microprocessor 221d monitors all operating components 220a-c).

Regarding claim(s) 7, Richmond in view of Kusu and Das discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the system control automatically controls the at least one device such that the at least one device initiates the switching operation of the switch associated with the respective operational device having the failure (col. 7 ll. 30-50: microprocessor 221d controls component 220d to initially operate in spare mode and then enter operating mode to replace the failed component where the microprocessor 221d transmits a switch control signal to relay driver 229 causing the relay switching corresponding to the failed component to connect to component 220d).

Regarding claim(s) 8, Richmond in view of Kusu and Das discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein another device is enabled to provide the system control in case of failure of the device initially providing the system control (col. 7 ll. 5-10 and ll. 20-22: any component 220a-d can operate as a spare component and includes a microprocessor 221a-d. col. 9 ll. 5-10: when spare component 320j is not working properly, then spare component 320i serves as a spare).

Regarding claim(s) 9, Richmond in view of Kusu and Das discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the system control is initially integrated within the reserve device (Fig. 3: microprocessor 221d is integrated in spare component 220d).

Regarding claim(s) 12, Richmond in view of Kusu and Das discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein each operational device of the redundant system is connected with at least one dedicated input switch that is associated with an input side of the respective operational device (Fig. 3, col. 6 ll. 59-64: each operating component 220a-c in system 210 is connected to a relay switch 230a-c and relay switch 235a-c for inputs of each of the operating components 220a-c).

Regarding claim(s) 13, Richmond in view of Kusu and Das discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein each operational device of the redundant system is connected with at least one dedicated output switch that is associated with an output side of the respective operational device (Fig. 3, col. 6 ll. 59-64: each operating component 220a-c in system 210 is connected to a relay switch 230a-c and relay switch 235a-c for outputs of each of the operating components 220a-c).

Regarding claim(s) 14, Richmond in view of Kusu and Das discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein each switch has four ports (Fig. 3: each relay switch 230a-c and 235a-c has 4 arrows going in/out (=ports)).

Regarding claim(s) 15, Richmond in view of Kusu and Das discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the redundant system is a broadcasting system, an air traffic control system or a satellite communication amplifier system (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. Col. 1 ll. 18-20: redundant telephone switches).

Regarding claim(s) 20, Richmond in view of Kusu and Das discloses all features of claim(s) 1 as outlined above. 
While Richmond discloses in col. 6 ll. 55-59 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system that comprises 3+1 devices (=N+1 devices) where 3 devices are operating components 220a-c and 1 device is a spare component 220d, Richmond does not disclose wherein the N+1 devices are power amplifiers.
However, Kusu discloses wherein the N+1 devices are power amplifiers (abstract: redundant amplifiers. [0002]: amplifiers can output several hundred to several thousand watts. Fig. 6: amplifiers 4a-e, where amplifiers 4a, b, d, and 4 are active amplifiers and amplifier 4c is in standby).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redundant stand-alone satellite modem system that comprises 3 operating components and 1 spare component, as taught by Richmond, to include a plurality of amplifiers and a standby amplifier, as taught by Kusu.
Doing so provides a redundant amplifier in which any active amplifier is substitutable with a stand-by amplifier, and the same amplitude and phase are obtained among outputs of the amplifiers in both before and after switching from an active system to a stand-by system, the redundant amplifier being independent of the amplitude of an input signal (Kusu: [0008]).

	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Kusu et al. (US 2014/0225666 A1), Das et al. (US 6,911,938 B1), and Mann et al. (US 2002/0059540 A1).

Regarding claim(s) 10, Richmond in view of Kusu and Das discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the interconnection between the devices of the redundant system is established (Fig. 3, col. 8 ll. 15-22: interconnection between components 220a-c of the system 210 is established by multidrop 226 and status lines 227a-c. col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system).
Richmond in view of Kusu and Das does not disclose the interconnection is established by a control bus.
However, Mann discloses the interconnection is by a control bus (Figs. 13-14, [0093]: the processors of the video systems are interconnected through a further communications line, such as an Ethernet bus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection between components of the redundant system, as taught by Richmond, to be an Ethernet bus, as taught by Mann.
Doing so allows each processor to be aware of the status and actions taken by each other processor which allows for an orderly compensation for a failed processor (Mann: [0093]).

Regarding claim(s) 11, Richmond in view of Kusu and Das discloses all features of claim(s) 10 as outlined above. 
Richmond in view of Kusu and Das does not disclose, but Mann discloses wherein the control bus is an Ethernet bus or a Controller Area Network bus (CAN bus) ([0093]: the further communications line is as an Ethernet bus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection between components of the redundant system, as taught by Richmond, to be an Ethernet bus, as taught by Mann.
Doing so allows each processor to be aware of the status and actions taken by each other processor which allows for an orderly compensation for a failed processor (Mann: [0093]).

	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Okin et al. (US 2003/0177425 A1) and Patel et al. (US 2020/0073843 A1).

Regarding claim 18, Richmond discloses A redundant system for processing at least one signal, comprising (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. col. 7 ll. 38-45: summary failure signal and switch control signal), 
N+1 devices that comprise N operational devices and one reserve device (Fig. 3, col. 6 ll. 55-59: system 210 comprises 3+1 devices (=N+1 devices) where 3 devices are operating components 220a-c (=N operational devices) and 1 device is a spare component 220d (=one reserve device)), 
wherein the N operational devices and the one reserve device are interconnected with each other (Fig. 3, col. 6 ll. 59-64: the 3 operating components 220a-c and the spare component 220d are interconnected); 
a system control integrated within at least one of the devices of the redundant system (Fig. 3, col. 7 ll. 5-14 and ll. 20-31: system 210 comprises a microprocessor 221d (=system control) integrated in spare component 220d); 
switches that are associated with the N operational devices (Fig. 3, col. 6 ll. 53-64: system 210 comprises relay switches 230a-230c and 235a-c that are associated with the operating components 220a-c), and 
wherein, in case of a failure of a respective operational device, the system control is configured to control at least one of the devices to operate the switch associated with the respective device having the failure (Fig. 3, col. 7 ll. 14-19 and ll. 34-50: microprocessor 221d (=system control) detects that one of the other components 220a-c has failed by detecting a summary failure signal. The microprocessor 221d transmits a switch control signal to relay driver 229d causing the relay switches corresponding to the failed component to connect to spare component 220d and enters the spare component 220d into operating mode).
While Richmond discloses in col. 4 ll. 20-23 and col. 7 ll. 20-22: each component 220a-d includes a microprocessor 221a-d for controlling operation of the components (=system control functionality) and in col. 9 ll. 5-10: two spare components exist where when one spare component does not work properly, the other spare component serves as a spare component for all components, Richmond does not disclose wherein at least two of the devices have a system control functionality such that the devices are capable of standing in when a failure of the device occurs that initially provides the system control, and wherein the N+1 devices are interconnected with each other by a communication link that comprises a control bus such that the system control is capable of forwarding control signals to the N+1 devices, and wherein the communication link between the N+1 devices is bidirectional such that the N+1 devices are also enabled to forward monitoring information to the system control, thereby enabling the system control to verify whether one of the operational devices has a failure or not.
However, Okin discloses a similar concept in [0028] and [0031], i.e., to use redundancy of processors to govern the failure functions of failed processors, Okin also discloses wherein at least two of the devices have a system control functionality such that the devices are capable of standing in when a failure of the device occurs that initially provides the system control ([0034]: additional processors (=at least two of the devices) can be used for further backup functionality (=system control functionality) of other backup processors that have failed (=when failure of the device occurs that initially provides the system control)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redundant system that may include two spare components, as taught by Richmond, to include additional processors for further backup functionality of failed backup processors, as taught by Okin.
Doing so provides a solution to a double failure, i.e., when a backup processor fails, or provides failover control (Okin: [0034]).
Richmond in Okin does not disclose wherein the N+1 devices are interconnected with each other by a communication link that comprises a control bus such that the system control is capable of forwarding control signals to the N+1 devices, and wherein the communication link between the N+1 devices is bidirectional such that the N+1 devices are also enabled to forward monitoring information to the system control, thereby enabling the system control to verify whether one of the operational devices has a failure or not.
However, Patel discloses wherein the N+1 devices are interconnected with each other by a communication link that comprises a control bus such that the system control is capable of forwarding control signals to the N+1 devices (Fig. 1, [0024]: control board modules 1-3 (N+1 devices) are interconnected by communication buses 150 and 160. A master control module (=system control) sends a command (=control signals) to at least one of the control board modules 1-3), and wherein the communication link between the N+1 devices is bidirectional such that the N+1 devices are also enabled to forward monitoring information to the system control, thereby enabling the system control to verify whether one of the operational devices has a failure or not (Fig. 1, [0021]-[0022], [0024]: communication buses 150 and 160 between the control board modules 1-3 are bidirectional because the master control module, which may be one of the control board modules 1-3, receives heartbeat signals (=monitoring information) from the other control board modules. When the master control module does not receive a heartbeat signal from a control board module, a failure is detected for that control board module because it can no longer receive or send data. Note: “monitoring information” is interpreted as heartbeat signal because the master control module uses the missing detection of a heartbeat to measure a failure at the control board module. In other words, the claimed limitation “monitoring information” does not include specific data or does not require the process of how it is being used by the system control to verify whether an operational device has a failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redundant system, as taught by Richmond, to include communication buses between the control board modules such that a master control module can send commands to and receive heartbeat signals from the control board modules, as taught by Patel
Doing so provides the capability of transmitting data between components of the communication system, computer system, or other such electronic system, wherein the data includes critical information and non-critical information (Patel: [0015]).

	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Okin et al. (US 2003/0177425 A1), Patel et al. (US 2020/0073843 A1), and Kusu et al. (US 2014/0225666 A1).

Regarding claim(s) 19, Richmond in view of Okin and Patel discloses all features of claim(s) 18 as outlined above. 
While Richmond discloses in col. 6 ll. 55-59 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system that comprises 3+1 devices (=N+1 devices) where 3 devices are operating components 220a-c and 1 device is a spare component 220d, Richmond in view of Okin and Patel does not disclose wherein the N+1 devices are power amplifiers.
However, Kusu discloses wherein the N+1 devices are power amplifiers (abstract: redundant amplifiers. [0002]: amplifiers can output several hundred to several thousand watts. Fig. 6: amplifiers 4a-e, where amplifiers 4a, b, d, and 4 are active amplifiers and amplifier 4c is in standby).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redundant stand-alone satellite modem system that comprises 3 operating components and 1 spare component, as taught by Richmond, to include a plurality of amplifiers and a standby amplifier, as taught by Kusu.
Doing so provides a redundant amplifier in which any active amplifier is substitutable with a stand-by amplifier, and the same amplitude and phase are obtained among outputs of the amplifiers in both before and after switching from an active system to a stand-by system, the redundant amplifier being independent of the amplitude of an input signal (Kusu: [0008]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	Hecht et al. (US 4,644,301 A) – Fig. 4: each of the input switches S1-S12 and output switches S1’-S12’ have four ports 1-4. Figs. 3-4: each switch has two different switching positions, see for example switch S1 initially uses switching position 1-2 in Fig. 3 and then changes the switching position to 1-4
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478